Citation Nr: 0801390	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-32 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel




INTRODUCTION

The veteran had active service in the Army from September 
1972 to September 1975 and May 1980 to June 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.  

The issues have been recharacterized to comport with the 
evidence of record.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
in March 2002.  The appellant received timely notice of the 
determination, but did not appeal, and that decision is now 
final.

2.  Evidence received since the March 2002 rating decision is 
not cumulative or redundant and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for PTSD.

3.  The preponderance of the evidence is against a finding 
that the veteran participated in combat.  

4.  There is no independent verification of a stressor in 
service to support a diagnosis of PTSD.

5.  The preponderance of the evidence is against a finding 
that the veteran has PTSD as a result of his service in the 
military.




CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim of entitlement to service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2007); 38 
C.F.R. § 3.156 (a) (2007).

2.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2004.  The RO notified the veteran 
again in September 2005, and in March 2006  the RO provided 
notice pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006), subsequent to the initial adjudication in November 
2004.  While the March 2006 notice was not provided prior to 
the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in an August 2006 
supplemental statement of the case, following the provision 
of notice.  The veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.
                                                                            
The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473, 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

The notification also was in compliance with Kent v. 
Nicholson, 20 Vet, App. 1 (2006).  Specifically, the March 
2004 letter informed the veteran of the basis of the last 
final denial in March 2002 for the claim of service 
connection for PTSD, and described the meaning of "new" and 
"material" evidence necessary to reopen the claim.   

VA has obtained service medical records, obtained Social 
Security Administration records, and assisted the veteran in 
obtaining evidence.  All known and available records relevant 
to the issue on appeal have been obtained and associated with 
the veteran's claims file; and the veteran has not contended 
otherwise.  

A medical examination was not provided regarding the 
veteran's claimed PTSD.  VA's duty to assist doctrine does 
not require that the veteran be afforded a medical 
examination, however, because although the evidence may or 
may not establish that the veteran has a current diagnosis of 
PTSD, it does not establish that he suffered an in-service 
event or injury that may be associated with a current 
diagnosis of PTSD.  See, McLendon v. Nicholson, 20 Vet. App. 
79, 82-83 (2006); Charles v. Principi, 16 Vet. App. 370 
(2002); 38 C.F.R. § 3.159 (c) (2007).  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must present a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (a). 

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which requires that, for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM- IV).  38 C.F.R. 
§ 3.304(f).

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy," as established by 
recognized military combat citations or other official 
records.  38 U.S.C.A. § 1154(b).  If VA determines the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b).  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Claim to Reopen

The veteran filed a claim to reopen his claim for service for 
PTSD in January 2004.  In November 2004, the RO denied the 
claim finding that the veteran had not submitted new and 
material evidence to reopen the claim.  

The RO originally denied entitlement to service connection 
for PTSD in a March 2002 rating decision on the basis that 
the veteran had not been diagnosed with PTSD and because the 
evidence of record did not establish that the veteran 
experienced a stressful or traumatic experience in service.  
The veteran did not appeal this decision; so it became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160 (d), 
20.200, 20.201, 20.302, 20.1103 (2007).

Evidence considered at the time of the March 2002 rating 
decision includes the veteran's service medical records, 
service personnel records, and a stressor letter received by 
the RO in September 2001, in which the veteran indicates that 
he has PTSD and that he served with JCRC in September 1972 
and September 1975. 

Evidence submitted since the March 2002 rating decision 
includes a psychological evaluation conducted in August 2004 
for Social Security Administration (SSA) disability benefits.  
This evaluation diagnosed the veteran with a number of mental 
disorders and conditions, and assigned him a GAF score of 45.  
The examining psychologist noted "Rule out PTSD" and that 
the veteran reported war trauma. 

Likewise, a VA medical treatment record dated in February 
2002 noted that the veteran reported nightly nightmares and 
daily flashbacks since returning from Vietnam.  A diagnosis 
of "R/O PTSD" was given, and the veteran was sent to a 
Traumatic Stress Recovery Program (TSRP) for further 
evaluation.

Regarding both of these medical reports, these submissions 
are new because they are not duplicative of evidence 
considered by the RO at the time of the March 2002 rating 
decision.  

The February 2002 and August 2004 medical evidence notes that 
the veteran has a Rule-Out and R/O diagnosis of PTSD.  
Although, this evidence does not establish that the veteran 
has been diagnosed with PTSD by one qualified to make such a 
diagnosis, it does clearly relate to the unestablished fact 
of whether the veteran has a current diagnosis of PTSD as 
required by 38 C.F.R. § 3.304(f).  Likewise, the newly 
submitted medical evidence is not cumulative or redundant of 
existing evidence, and presents a reasonable possibility of 
substantiating the claim.  Thus, it is new and material 
evidence.  

Therefore, both the February 2002 and August 2004 medical 
records are new and material pieces of evidence and, giving 
the veteran the benefit of the doubt, reopening the claim to 
entitlement to service connection for PTSD is warranted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  

II.  Service Connection for PTSD

The veteran seeks service connection for PTSD that he claims 
is related to his service in the Army.  

Based on the existing medical record, it is not certain 
whether the veteran has a current diagnosis of PTSD.  As 
noted above, in February 2002 and August 2004 the veteran was 
given a "Rule-out" diagnosis of PTSD, which indicates that 
the veteran may or may not have a current diagnosis of PTSD. 

The veteran has claimed in numerous documents that he has 
PTSD as a result of serving at a JCRC in September 1972 and 
September 1975, where he worked "bagging and tagging" dead 
bodies and decomposing body parts.  He claims that he served 
at a JCRC before he served in Thailand.  In a VA PTSD 
information form, the veteran reports that he experiences 
flashbacks, headaches, paranoia, and nausea from experiences 
in various parts of the Republic of Vietnam.  The veteran 
further states in numerous documents that he has nightmares, 
flashbacks, bad memories, feels emotionally numb and detached 
from others, has trouble sleeping, and at times becomes 
irritable, angry, and jumpy.  He reports that some of these 
problems hinder his work performance.  

The veteran's service personnel and medical records do not 
corroborate his participation in, or assignment to, a JCRC.  
During his first period of active service from September 1972 
to September 1975 the veteran served abroad for 1 year and 12 
days and it is noted that he served in Thailand in 1974 and 
1975.  His military occupational specialty (MOS) was as an 
accounting and finance specialist.  He received no medals 
that denote that he served in combat, nor does he allege that 
he was in combat or that he was subjected to enemy fire.  He 
was awarded the national defense service medal.

In response to several requests from the RO seeking to 
confirm whether the veteran was assigned to the Joint 
Casualty Recovery Center, in August 2006 the Department of 
the Army found that they did not have any records for the 
veteran.  

In February 2002, in response to complaints of nightly 
nightmares and daily flashbacks consisting of seeing body 
parts, a VA clinician gave the veteran a R/O of PTSD and 
referred him to a VA TSRP for further evaluation.  The 
veteran also reported to the clinician that he served in a 
casualty unit and picked up body parts.  

In April 2002 the veteran visited with a PTSD counselor at a 
TSRP.  The counselor reviewed the veteran's DD-214, and asked 
the veteran to explain why it did not indicate that he served 
in Vietnam.  The counselor reports that the veteran confessed 
that he fabricated his story about service in Vietnam based 
on advice he received while in the correctional system in an 
attempt to receive service connection.  
In July 2002, during a VA health assessment examination the 
veteran was asked during a trauma assessment whether he ever 
had experienced any traumatic experiences.  The clinician 
reports that he initially responded that volunteering in the 
service traumatized him, but later admitted that he has not 
suffered any trauma during his lifetime. 

Likewise, during a February 2004 substance abuse counseling 
session, the psychologist noted in response to the veteran's 
complaints of intrusive thoughts and flashbacks of a dead 
body that the veteran was never in Vietnam, but rather was a 
payroll clerk in Thailand.  The psychologist noted that the 
veteran has a history of substance abuse that can cause him 
to have delusions and hallucinations. 

Since it has not been shown that the veteran engaged in 
combat with the enemy, or that he was even in the Republic of 
Vietnam, any alleged in-service stressors must be supported 
with credible evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  In this regard, the Board notes that the veteran's 
service personnel records show that he was an accounting and 
finance specialist who served in Thailand.  They do not 
corroborate that he was in the places where he alleges that 
he was or that he participated in the stressful events he 
alleges.  Furthermore, the medical reports dated in April and 
July 2002 and February 2004 cast significant doubt on the 
veteran's creditability, and hence call into question his 
veracity concerning whether he served at a JCRC or in any 
other capacity dealing with deceased soldiers.  Thus, the 
veteran's assertions as to serving with JCRC are simply not 
credible stressors.  

Although the veteran may or may not have PTSD, his "Rule-
out" diagnoses are based on his reported history of 
unverified non-combat stressors.  To warrant service 
connection for PTSD, 38 C.F.R. § 3.304(f) provides that the 
diagnosis must conform to 38 C.F.R. § 4.125(a), and must be 
based either on a claim or account of events during 
demonstrated combat, or on verified stressors.  No probative 
weight may be assigned to a diagnosis of PTSD based on the 
veteran's non-credible account of combat participation or 
unverified stressors.  

The veteran has argued that he has PTSD and that it is 
related to service, however, he is not competent to render an 
opinion regarding diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Similarly, the veteran's 
self-reported lay history, transcribed in some of the post-
service medical records, that he may have PTSD, does not 
constitute competent medical evidence of causality.  LeShore 
v. Brown, 8 Vet. App. 406 (1995).

The holding in Pentecost v. Principi, 16 Vet. App. 124 (2002) 
provides that a veteran need not corroborate a noncombat 
stressor of enemy rocket attacks on a base where his unit was 
stationed with evidence of his physical proximity to, or 
firsthand experience with, the attacks, but rather that his 
presence with the unit at the time the attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  The record does not allow for application of the 
liberalized standard for such claims established in Pentecost 
since there is no independent evidence that the veteran was 
subjected to enemy attack, or that he even served in Vietnam.  
Indeed the veteran does not allege that he was subjected to 
enemy attack at any time during service.  

The Board finds that there is no credible supporting evidence 
that the claimed in-service stressors occurred, and there is 
no medical evidence of a confirmed diagnosis of PTSD which is 
based on a verified stressor.  The preponderance of the 
evidence is against the claim; there is no doubt to be 
resolved; and service connection for PTSD is not warranted.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

New and material evidence has been submitted and the claim to 
reopen entitlement to service connection for PTSD, to this 
extent only, is granted.                                                                 

Entitlement to service connection for PTSD is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


